Citation Nr: 9901720	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a lung disability and a 
skin condition, including a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955, from December 1961 to December 1964, and from November 
1965 to May 1974.  He served in Vietnam from March 1966 to 
January 1967 and from January 1969 to January 1970.  


This appeal comes to the Board of Veterans Appeals (Board) 
from August 1994 and later RO decisions that denied service 
connection for a lung disorder and a skin condition, 
including a skin disorder of the feet.  The Board remanded 
the case to the RO in January 1998 for additional development 
and the case was returned to the Board later in 1998.

An August 1998 RO rating decision denied service connection 
for peripheral neuropathy as a residual of agent orange.  The 
veteran was notified of this determination in September 1998 
and he did not appeal.  Hence, this matter is not for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent (medical) evidence linking the 
veterans chronic lung disease, variously classified to 
include COPD (chronic obstructive pulmonary disease), asthma, 
and bronchitis, first found many years after service, to an 
incident of service, including exposure to agent orange and 
tobacco use.

2.  There is no competent (medical) evidence linking the 
veterans basal cell carcinoma and basal cell epithelioma of 
the skin and atypical skin lesions of the feet, first found 
many years after service, to an incident of service, 
including exposure to agent orange.


CONCLUSION OF LAW

The claims for service connection for lung disease and a skin 
condition, including a skin disorder of the feet, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran asserts that he has a lung disability and skin 
problems, including a skin condition of the feet, due to 
exposure to agent orange in Vietnam.  Service connection may 
be granted for a disease based on exposure to agent orange 
when there is medical evidence linking it to such incident.  
Combee v. Brown, F. 3d 1039 (Fed. Cir. 1994).  If a veteran 
was exposed to an herbicide agent during active military, 
naval or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.307(a)(6) (1998) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkins disease; Non-Hodgkins 
lymphoma; acute and subarcuate peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subarcuate peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  


The service medical records show that the veteran was found 
to have a cyst on the right ear in December 1965.  He was 
given an appointment with the Surgery Clinic.  In September 
1968, he was seen for dermatophytosis pedis.  A report of 
treatment in February 1972 notes that he tested positive for 
purified protein derivative of tuberculin.  It was noted that 
he had a long history of positive skin test and that several 
close family members had died of tuberculosis when he was a 
child.  A chest X-ray reportedly showed no pulmonary 
infiltrate.  He was started on INH (isoniazid).  On a report 
of medical history completed at the time of his medical 
examination for separation from service in February 1974 he 
gave a history of tuberculosis and asthma.  He reported no 
history of skin diseases.  A skin condition other than a scar 
on the chin and a lung disorder were not found on medical 
examination.  A chest X-ray was reportedly normal.  These 
records do not show the presence of a chronic lung disability 
or chronic skin condition, including a malignant tumor of the 
skin.

The post-service medical records, including a report of VA 
medical examination in 1975, do not demonstrate the presence 
of skin and respiratory disorders until the 1980s.  A 
summary of the veterans VA hospitalization from December 
1982 to February 1983 reveals that the veteran was found to 
have a small area above the right eye that a dermatologist 
felt looked like an actinic keratosis, but that it could 
represent an infiltrating carcinoma.  He was recommended for 
excision of the lesion.  VA and private medical reports show 
that the veteran was treated for a lung disease, variously 
classified to include COPD, bronchitis, and asthma, in the 
late 1980s and 1990s.  VA reports of the veterans 
treatment in December 1991 show that he was seen for foot 
problems.  The assessments were possible early diabetic 
neuropathy and onychomycosis.  In February 1997, the veteran 
underwent a VA medical examination for residuals of agent 
orange.  The report of this examination and an addendum to 
this report dated in July 1997, show that the veteran has 
atypical skin lesions of the feet and basal cell carcinoma 
and basal cell epithelioma of the skin.  He was also found to 
have advanced COPD.  The post-service medical records do not 
link the veterans lung disability and skin conditions to an 
incident of service, including exposure to agent orange.

A review of the record shows that the veteran has chronic 
lung and skin disorders, including atypical skin lesions of 
the feet, that were first found many years after service.  
There is no medical evidence linking these conditions to an 
incident of service, including exposure to agent orange.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.

Service documents show that the veteran had Vietnam Service, 
and he is presumed to have been exposed to herbicides under 
VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, Part VI, Para. 7.20 
b.  The medical records, however, do not demonstrate a 
disease specific to exposure to agent orange listed in 
38 C.F.R. § 3.309(e) or any of the current disorders until 
many years after the veterans separation from service.  
Therefore, service connection is not warranted for the lung 
disease, however classified, basal cell carcinoma and basal 
cell epithelioma of the skin, and atypical skin lesions of 
the feet, first found many years after service, on a 
presumptive basis.

A review of the record shows that service connection is in 
effect for arthritis of the lumbar spine with degenerative 
disc disease at L5-S1, rated 20 percent; degenerative disc 
disease at C4-C5 and C5-C6, rated 10 percent; arthritis of 
the thoracic spine, rated 10 percent; and hearing loss of the 
left ear, rated 10 percent.  The medical evidence does not 
causally link the veterans respiratory disease, however 
classified, basal cell carcinoma and basal cell epithelioma 
of the skin, and atypical skin lesions of the feet to a 
service-connected disability, and secondary service 
connection for the claimed disorders is not warranted.

Statements from the veteran and a report of telephone contact 
between him and a VA representative in November 1997 are to 
the effect that he did not smoke before service, that he 
began smoking in service, and that his current lung 
disability is due to tobacco use in service.  The General 
Counsel of VA has held that tobacco use does not constitute 
drug abuse and that secondary service connection can be 
granted for a disability due to nicotine dependence arising 
in service.  VAOPGCPREC 2  93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178 of the Transportation 
Equity Act for the 21st Century (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veterans military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) into 
law as Public Law No. 105-206 that strikes out the provisions 
of Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserts a new section that 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veterans service.  The new section, to be codified at 
38 U.S.C.A. § 1103, does not preclude establishment of 
service connection based upon a finding that a disease or 
injury became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes in Public Law No. 
105-206 permit payment of compensation for tobacco-related 
disabilities that are manifested or aggravated during service 
or are manifested to a compensable degree during any 
applicable presumptive period following service.  The changes 
in Public Law No. 105-206 apply to claims filed after June 9, 
1998, and do not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

VA medical reports of the veterans treatment in the 1990s 
note a history of 40+ years of smoking tobacco and the VA 
report of his hospitalization in August 1989 notes a history 
of 45+ years of smoking tobacco.  The appellate record shows 
he was born in 1934.  The medical evidence, however, does not 
link the veterans respiratory condition to tobacco use that 
began while in service.  

The veterans statements and testimony at a hearing in March 
1997 are to the effect that he has a lung disability due to 
exposure to agent orange in service and/or due to tobacco use 
that began in service and that he has a skin condition, 
including a skin disorder of the feet, that is due to 
exposure to agent orange in service.  This lay evidence is 
not sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no evidence of the claimed disorders 
until many years after the veterans separation from service 
in May 1974, and there is no competent (medical) evidence 
linking the veterans lung disability to an incident of 
service, including exposure to agent orange and tobacco use.  
Nor is there any competent (medical) evidence linking his 
basal cell carcinoma and basal cell epithelioma of the skin 
and atypical skin lesions of the feet to an incident of 
service, including exposure to agent orange.  Hence, the 
claims for service connection for a lung disability and a 
skin condition, including a skin disorder of the feet, are 
not plausible.  Under the circumstances, the claims are 
denied as not well grounded.

The Board notes that the RO denied the claims on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claims as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


The veteran is advised that he may reopen the claims at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claims for service connection for a lung disability and a 
skin condition, including a skin disorder of the feet, are 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
